Citation Nr: 0719835	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected cervical strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post-concussion migraine headaches.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of status-post right knee 
surgery with degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1997 to 
February 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The service-connected cervical strain is not shown to be 
productive of  more than slight limitation of motion prior to 
September 26, 2003 or limitation of forward flexion of the 
cervical spine to 30 degrees or less or a combined range of 
motion to less than 170 degrees, or evidence of muscle spasm, 
guarding or localized tenderness.  

2.  The service-connected headache disability is not should 
be productive of multi-infarct dementia associated with brain 
trauma or characteristic prostrating attacks that happen more 
than once in two months over several months.  

3.  The veteran's service-connected right knee disability is 
not shown to be productive of more than slight recurrent 
subluxation or lateral instability or limitation of flexion 
to more than 60 degrees or extension to more than 5 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected cervical 
strain have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5290 
(2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5237 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected migraine 
headaches have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Codes 8100, 8045-9304 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5257-5010, 5260, 5261 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In February 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his claims for an increased rating was granted.  However, 
since these claims are being denied, no new disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in April 2001, February 2003, and January 2004.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  


Increased Rating Claims

Cervical Strain

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5290 indicates that the 
disability has been rated as analogous to limitation of 
motion of the cervical spine.  See 38 C.F.R. §§ 4.20, 4.27 
(2006).   

During the course of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar and cervical spine 
disabilities.  Therefore, there is no prejudice to the 
veteran for the Board to apply both the old and new 
regulatory provisions in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5290 for limitation of motion of the 
cervical spine, effective prior to September 26, 2003, a 10 
percent evaluation was assigned for slight, a 20 percent 
evaluation for moderate, and a 30 percent evaluation for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1993).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 40 percent evaluation is assigned 
for unfavorable ankylosis of the entire cervical spine or for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or for favorable ankylosis of the thoracolumbar spine.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.  

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id. at Note (2).  


Analysis

The veteran was service connected for cervical strain by 
rating decision dated in November 2001 and assigned a 10 
percent rating, effective on February 2, 2001.  

The medical evidence prior to September 26, 2003 does not 
show more than slight limitation of motion of the cervical 
spine or any symptomatology indicative of moderate muscle 
strain.  When examined in April 2001, the veteran complained 
of having intermittent neck pain.  The examiner reported a 
normal range of motion of with tenderness to palpation.  The 
X-ray studies of the cervical spine were considered normal.  

When examined by VA in February 2003, the veteran described 
his neck pain as a relatively chronic, mild ache with 
occasional exacerbations.  The examination did not reveal any 
cervical muscle spasm.  His motion included 45 degrees of 
flexion, 55 degrees of extension, 40 degrees of bending to 
either side, and 70 degrees of rotation to the right with 55 
degrees of rotation to the left.  

With respect to the current criteria, the Board notes that 
motion of the cervical spine in January 2004 included flexion 
to 50 degrees, extension and lateral bending to either side 
to 40 degrees, and bilateral rotation to 70 degrees.  There 
was no loss of motion on repetitive testing.  

Although it was reported by the Advanced Chiropractic Center 
in March 2004 that the veteran's motion was restricted on 
flexion and rotation, no specific findings referable to his 
range of motion were provided.  

As motion of the cervical spine is actually greater than 
required for a 10 percent evaluation, a schedular evaluation 
in excess of 10 percent is not warranted for service-
connected cervical strain under the new rating criteria.  

The Board has considered whether there is any other rating 
code related to the spine that could be applicable to either 
the veteran's service-connected cervical spine disability 
prior to September 26, 2003, which is the date that 
essentially all spinal disabilities were to be rated under 
the same general criteria.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

As there is no evidence of residuals of a vertebral fracture, 
ankylosis, or intervertebral disc syndrome, Diagnostic Codes 
5285, 5286, 5287, 5289, and 5293 are not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5289, 5293 (2003).  

Although a veteran can be assigned separate evaluations for 
both the orthopedic and neurological manifestations of 
service-connected cervical spine disability, the record does 
not show any significant neurological symptomatology 
warranting a separate rating, as motor strength was 5/5 in 
the upper extremities on examination in January 2004.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2006).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran said on VA examination in February 2003 that, 
although his neck pain was slightly worse than a few years 
earlier, it did not impair his functioning.  It was reported 
on VA examination in January 2004 that there was no loss of 
motion with repetitive testing and strength was 5/5 in the 
upper extremities.  

Consequently, because there is no evidence of additional 
functional impairment due specifically to the service-
connected cervical strain, no additional compensation is 
warranted for the disability under the foregoing provisions.  


Headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation contemplates migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent evaluation is 
warranted in cases of migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable evaluation is assigned 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).  

Under Diagnostic Codes 8045-9304, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2006).  


Analysis

The veteran was service connected for headaches by rating 
decision in November 2001 and assigned a 10 percent rating, 
effective on February 2, 2001.  

For headaches due to head trauma, a 10 percent evaluation is 
the only rating provided for subjective complaints such as 
headaches, to be assigned under Diagnostic Code 9304, as a 
result of brain trauma in the absence of a diagnosis of 
multi-infarct dementia.  

A review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma after a motor 
vehicle accident in service.  The December 2002 magnetic 
resonance imaging of the brain was unremarkable.  As he has 
not been diagnosed with multi-infarct dementia, the 
disability does not warrant a higher evaluation under 
Diagnostic Codes 8045-9304.  

The Board finds on review of the record that an increased 
evaluation is not warranted for the service-connected 
headache manifestations under Diagnostic Code 8100.  

On VA examination in January 2004, the veteran reported 
having headache that lasted anywhere from three minutes to 
twenty-four hours and were a sharp, primarily retro-orbital 
pain with phonophobia and photophobia, nausea and vomiting 
and dizziness, but no diplopia.  He had not aura or 
identified trigger.  Occasionally,  he had facial numbness.  

The veteran reported losing about six day of work a month due 
to his headaches at the time of the examination in early 
2004.  However, in an earlier examination in 2003, he stated 
that he had lost no time from work, that the use of 
medication helped prevent the attacks from happening and that 
he very good abortive therapy with medication for the few 
persistent and severe headaches.  The veteran's treatment 
records for this period of time, on review, do not show that 
he was experiencing significant industrial inadaptability due 
to documented complaints or findings of migraine headaches.  

In addition, the Board finds that the medical evidence does 
not serve to establish the veteran is experiencing 
characteristic prostrating attacks on the average of once a 
month over a period of several months so as to warrant the 
assignment of a rating higher than 10 percent for the 
service-connected migraine headaches.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  


Right Knee Disability

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  The hyphenated diagnostic code for 
right knee disability indicates that arthritis under 
Diagnostic Code 5010, is the service-connected disorder, and 
impairment of the knee, under Diagnostic Code 5257, is a 
residual condition.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2006).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  


Analysis

The veteran was service connected for right knee disability 
by rating decision in November 2001 and assigned a 10 percent 
rating, effective on February 2, 2001.  

The evidence reveals that the veteran underwent right knee 
surgery in service, and the diagnosis on VA examination in 
April 2001 was right knee condition diagnosed as surgical 
residuals of the right knee.  

When examined in April 2001, the veteran's complaints 
included knee pain.  Motion of the right knee was described 
as normal with discomfort beginning at 120 degrees.  There 
was no right knee effusion, swelling or instability.  The X-
ray studies of the knee were negative.  Chondromalacia of the 
patella was diagnosed in treatment records for September 
2002.  

When examined by VA in February 2003, the veteran noted daily 
right knee pain with instability and hyperextensibility, for 
which he used a hinged knee brace most of the time, without 
impairment of his performance on the job.  His range of 
motion was from 0 to 140 degrees with approximately 10 
degrees of hyperextensibility and 5 degrees of valgus and 
varus instability.  The X-ray studies did not show any right 
knee arthropathy.  Instability of the right knee secondary to 
hyperextension injury was diagnosed.  

The veteran complained on VA evaluation in January 2004 that 
he had right knee pain, swelling, buckling and popping.  He 
said that he used a knee brace to exercise.  He also said 
that he had knee flare-ups on and off with activity during 
the day without additional physical activity restrictions or 
difficulty walking.  However, the examination revealed only 
mild anterior instability with motion from 0 to 130 degrees, 
without loss of motion on repetitive testing; muscle strength 
in the lower extremities was 5/5.  

A rating in excess of 10 percent is also not warranted under 
Diagnostic Code 5257 because there was no instability on VA 
examination in April 2001, only 5 degrees of instability in 
February 2003, and only mild anterior instability on VA 
examination in January 2004.  Additionally, as motion of the 
right knee was from 0 degrees to at least 130 degrees on the 
most recent VA examination, a rating of 10 percent under the 
provisions of Diagnostic Codes 5260 and 5261 is not 
assignable.  

Consequently, the disability picture for the veteran's 
service-connected right knee disorder does not warrant a 
higher rating.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is not warranted 
for right knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2006).  

Moreover, because the veteran has close to normal range of 
motion of the right knee, lacking only 10 degrees of flexion 
in January 2004, with normal strength in the lower 
extremities and no loss of motion on repetitive testing, no 
additional compensation is warranted under DeLuca.  See also 
38 C.F.R. § 4.40, 4.45.  

Finally, the Board finds that, because neither limitation of 
flexion nor limitation of extension of the right leg warrants 
a compensable evaluation under the rating schedule, a higher 
rating is not warranted for service-connected right knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  



ORDER

An evaluation in excess of 10 percent for the service-
connected cervical strain is denied.  

An evaluation in excess of 10 percent for the service-
connected migraine headaches is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


